Order, Supreme Court, New York County, entered December 15, 1980, unanimously reversed, on the law and the facts, and in the exercise of discretion, with costs, and plaintiffs’ motion for an order directing the liability insurer Aetna Casualty & Surety Company to produce a claims supervisor having knowledge of all files pertaining to the accident and directing such supervisor to bring with him to the deposition all claims files relating to the accident denied, without prejudice to an application for appropriately limited relief after exhaustion of other reasonable remedies. The order appealed from essentially grants the plaintiffs’ motion, referred to *809above, except that it limits the file to be produced with respect to defendant Mobil Oil to the policy of insurance and such parts of the Mobil file as may be incorporated in the file relating to the claim against defendant Steers. On the present record, the order is inconsistent with the decision of this court in Kandel v Tocher (22 AD2d 513), and no sufficient showing has been made to take the case out of the general rule there stated. Concur — Sandler, J. P., Sullivan, Ross, Lupiano and Silverman, JJ.